PER CURIAM.
The questions raised require an examination of the testimony taken before the conciliation commissioner or referee and his report in the premises to the trial court. Such evidence and such report are not part of the record, nor is there any agreed statement of the evidence or of the report by the parties as to what they respectively contain. See Equity Rules Nos. 75 and 77, 226 U.S. 672, 286 U.S. 570, 28 U.S.C.A. following section 723, and General Order in Bankruptcy No. 36; 288 U.S. 632, 11 U.S.C.A. following section 53. Not having such before us, we indulge the presumption that the missing items support the decree made by the District Court. See Bank of Eureka v. Partington, 9 Cir., 91 F.2d 587, 590.
Accordingly, the decree of the court below is affirmed.